181 F.2d 866
GARRETT BIBLICAL INSTITUTEv.AMERICAN UNIVERSITY.
No. 10449.
United States Court of Appeals District of Columbia Circuit.
Argued March 28, 1950.
Decided April 17, 1950.

Mr. Walter M. Bastian, Washington, D. C., with whom Mr. Archie K. Shipe, Washington, D. C., was on the brief, for appellant.
Mr. David Clement Colladay, Washington, D. C., with whom Mr. Edward F. Colladay, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, CLARK and KIMBROUGH STONE*, Circuit Judges.
PER CURIAM.


1
In a suit against appellant Garrett Biblical Institute, appellee American University has obtained what the Institute considers too broad a construction of the University's control over the use of a fund of $16,000 given the University in 1913-1914 by Annie M. Swift. Cf. Garrett Biblical Institute v. American University, 82 U.S.App.D.C. 265, 163 F.2d 265. The District Court found as a fact that Mrs. Swift gave this fund to the University with no other restriction than that it was to be a memorial to her deceased husband and that its income was to be used for annual fellowships, named in his honor, for graduates of the Institute. This finding appears to be correct and at the very least is not clearly erroneous. It supports the court's conclusion of law and judgment that there are no other restrictions and that a resolution of the University's Board of Trustees in 1942, limiting use of the fellowships to study in the University, is valid.


2
Affirmed.


3
CLARK, Circuit Judge, dissents.



Notes:


*
 Sitting by designation